Citation Nr: 0529837	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 31, 2002 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and DB




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for the 
cause of the veteran's death.  The appellant seeks an earlier 
effective date for the grant of dependency and indemnity 
compensation (DIC) benefits.

A hearing was held in September 2005, at the Regional Office 
before Mary Gallagher, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).

The RO characterized the issue as whether there was clear and 
unmistakable error (CUE) in its decision assigning a January 
31, 2002 effective date.  However, CUE would not have to be 
found, in order for the appellant to prevail, since 
jurisdiction is over the timely appealed January 2004 RO 
rating decision designating January 31, 2002 as the effective 
date.  The Board has recharacterized the issue on the cover 
page to reflect the nature of the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.



REMAND

Effective dates for claims may be assigned, under the right 
circumstances, based upon evidence showing when a claim was 
filed.  In this case, there is satisfactory evidence of a 
claim filed in January 2002, and a January 31, 2002 effective 
date has been assigned.  

However, it is possible that the appellant filed a joint 
application for Social Security Administration (SSA) and VA 
dependency and indemnity compensation with SSA at some point 
in time prior to this.  A showing of such a filing might 
result in an earlier effective date for her DIC benefits.  
Per 38 U.S.C.A. § 5105(b) (West 2002) and 38 C.F.R. § 3.153 
(2005), when a joint application for Social Security 
Administration and VA dependency and indemnity compensation 
is filed with SSA, it will be considered a claim for VA DIC 
benefits, and to have been received by VA as of the date of 
its receipt by SSA.  In order to attempt to assist the 
appellant with her claim, the RO should attempt to determine 
whether the appellant filed a joint application for Social 
Security Administration and VA dependency and indemnity 
compensation with SSA, and if so, when.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should make reasonable 
attempts to determine whether the 
appellant filed a joint application for 
Social Security Administration and VA 
death benefits (see 38 C.F.R. § 3.153) 
and, if so, when.

2.  Thereafter, if the benefits sought 
on appeal remain denied, the claimant 
and her representative should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


